                                         Pages 1 - 20

                  UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF CALIFORNIA

           BEFORE THE HONORABLE JAMES DONATO, JUDGE


JAMES P. BRICKMAN,             )
individually and as a          )
representative of all others   )
similarly situated,            )
                               )
          Plaintiff,           )
                               )
 VS.                           )    No. C 15-2077 JD
                               )
FITBIT, INC.,                  )
                               )
          Defendant.           )
                               )    San Francisco, California
                                    Thursday, August 1, 2019



                   TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Plaintiff:           DWORKEN & BERNSTEIN CO.,L.P.A.
                         60 South Park Place
                         Painesville, Ohio 44077
                   BY:   PATRICK J. PEROTTI, ESQ.
                         FRANK A. BARTELA, ESQ.

                         LAW OFFICES OF JOHN A. KITHAS
                         One Embarcadero Center, Suite 1020
                         San Francisco, California 94111
                   BY:   CHRISTOPHER LAND, ESQ.

(Appearances continued on next page)




Reported By:     Katherine Powell Sullivan, CSR #5812, CRR, RMR
                 Official Reporter - U.S. District Court
APPEARANCES (continued):

For Plaintiff:             BONEZZI, SWITZER, POLITO AND HUPP
                           1300 East 9th Street, Suite 1950
                           Cleveland, Ohio 44114
                     BY:   RONALD A. MARGOLIS, ESQ.

For the Defendant:         MORRISON & FOERSTER LLP
                           707 Wilshire Boulevard, Suite 6000
                           Los Angeles, California 94105
                     BY:   DAVID F. MCDOWELL, ESQ.
                                                                       3


1    Thursday - August 1, 2019                          11:39 a.m.

2                         P R O C E E D I N G S

3                                 ---000---

4            THE CLERK:   Calling civil 15-2077, Brickman versus

5    Fitbit, Inc.

6        Counsel.   Counsel, come state your appearances for the

7    record, please.

8            MR. PEROTTI:    Patrick Perotti, with Dworken &

9    Bernstein --

10           THE CLERK:   You need to come to the podium.

11           THE COURT:   Come on up and make your appearances.

12           MR. MARGOLIS:   Ronald Margolis with Bonezzi Switzer.

13           MR. PEROTTI:    Patrick Perotti with Dworken &

14   Bernstein.

15           MR. BARTELA:    Frank Bartela, also with Dworken &

16   Bernstein.

17           MR. LAND:    Christopher Land with the law firm of

18   John A. Kithas.

19           MR. MCDOWELL:   And David McDowell on behalf of Fitbit.

20           THE COURT:   Okay.     Who's going to take the lead?

21       Mr. Perotti?

22           MR. PEROTTI:    Yes.

23           THE COURT:   All right.    Let's just talk about final

24   approval first.   Just one second.

25       Okay.    It's been a busy morning.   Thank you for staying.
                                                                           4


1             MR. PEROTTI:    Thank you.   It was interesting.

2             THE COURT:   All right.     Now, on final approval I'll

3    need you to -- I don't think you -- I need you to do the

4    guidelines that we have on final approval motions.

5          So you have to present things in chart form and make it

6    consistent with those Northern California guidelines.       We need

7    change to change this.   They're called guidelines, but they're

8    actually required.

9          So you're going to have to resubmit it.    And I'm not doing

10   that just for technical things.      There are two things that I

11   want to address.   So you're just going to have to redo the

12   whole final approval to fit the Northern California guidelines.

13            MR. PEROTTI:    Yes, Your Honor.

14            THE COURT:   Now, the claims rate is not good.     It's

15   way too low.   So how can you juice that?    How can you get it

16   up?   How can you get more people to get this money?    This is a

17   good settlement.

18            MR. PEROTTI:    We agree.

19            THE COURT:   And the 3 percent, or whatever it was,

20   claims rate is just not cutting it for me.

21            MR. PEROTTI:    Your Honor, the only way we can envision

22   getting the claims rate up -- and I would defer to defense

23   counsel for a joint action -- is we could reissue notice to the

24   individuals who have not submitted claims, sort of a tickler.

25   And I think it wouldn't just be --
                                                                             5


1               THE COURT:   That didn't happen already?   Just one and

2    that's it?

3               MR. PEROTTI:   Well, there was more than one.   There

4    was monographs in publications.       There was over 111 million

5    Googles and Yahoos.     And so it was out all over.

6        People who wanted to submit did submit.       But to encourage

7    more submissions, I suppose we could send them another notice

8    and add the same language, just indicate that 18 people have

9    already submitted; don't lose your chance; get in in the next

10   30 days.   And then 15 days after that say, 14 more have

11   submitted; don't lose your chance; submit again.

12              THE COURT:   Well, you know, that's happening in that

13   Equifax breach case.

14              MR. PEROTTI:   Yes, sir.

15              THE COURT:   People are doing that.

16              MR. PEROTTI:   Yes.

17              THE COURT:   And I just think for the amount of time,

18   and everything else, that went into this case, a settlement

19   rate of below -- a claims rate of below 4 percent is just not

20   good.

21              MR. PEROTTI:   I understand, sir.

22              THE COURT:   Is there anything in the system that's an

23   impediment other than notice?

24              MR. PEROTTI:   No.    We think the notice was robust.   It

25   was exactly what we should have sent out.      And it's, I guess,
                                                                       6


1    the inertia of the customers.

2             MR. MCDOWELL:   Your Honor --

3             THE COURT:   Yes.

4             MR. MCDOWELL:   -- there are no real hurdles in the

5    claim process.

6             MR. PEROTTI:    No.   None.

7             MR. MCDOWELL:   So it's just a matter of --

8             THE COURT:   You just submit it online.   Right?

9             MR. MCDOWELL:   People are happy with the product and

10   didn't want their 12.50.

11            THE COURT:   Well, I'm not sure that's the only

12   explanation.    It may be for some, but I just think people get

13   bombarded with spam, junk, unsolicited -- I mean, it feels like

14   every other lawsuit I get in this court is about somebody

15   complaining about something that they got they didn't want in

16   email.

17       I'm afraid this is not making it to people because it's

18   going into spam filters.     They're seeing something and their

19   eyes are glazing over.

20            MR. PEROTTI:    Glazing over, yes.

21            THE COURT:   What does the re line look like?   The

22   subject line?

23            MR. PEROTTI:    I think that it's "In re Fitbit Class

24   Settlement."    I think that's the term.

25            THE COURT:   That's hardly a grabber.
                                                                         7


1            MR. PEROTTI:    We'd like to say --

2            THE COURT:     You're sitting at home, you've had a long

3    day at the office --

4            MR. PEROTTI:    The problem is --

5            THE COURT:     -- is that an email you leap to open?    I

6    don't think so.

7            MR. PEROTTI:    Yeah.   If we say open this and get $12,

8    they'll think it's a scam.   So we'd like to figure out some

9    other language that would grab their attention.

10           THE COURT:     Well, you know, the ones I've seen for

11   Equifax have said things like -- well, Equifax is up to $125,

12   so it was a little bit different.    But I'd like you to think

13   about it.   Okay?   I'm not going to micromanage it.

14           MR. PEROTTI:    Yes, sir.

15           THE COURT:     But think of a punchier subject line.

16           MR. PEROTTI:    Okay.

17           THE COURT:     And if you need some more time, obviously

18   you've got to extend the claims time or something.

19           MR. PEROTTI:    Yes, sir.

20           THE COURT:     So please do that.

21       Please accord the final approval application with the

22   guidelines.   You'll see you have to present a chart, sometimes

23   called a food label chart.

24           MR. PEROTTI:    I'm sorry?

25           THE COURT:     Called a food label chart, sometimes it
                                                                            8


1    looks like that.      It's helpful.

2        Okay.     Now, you just work out -- you two have been good

3    about this.    You two just work out what you need to do and give

4    me a plan.    Okay?

5        Now, on the fees I was surprised that there was so much

6    adversarial interaction on the fees.      I am not going to read

7    2,000 pages of billing entries.       I'm just not going to do that.

8    Okay?   So you have two choices.

9        I'm going to look at you in the first instance,

10   Mr. Perotti.   You have two choices.

11       I recently hired an accountant because I had a massive

12   MDL, and she is handling the attorneys' fees applications for

13   me there.    It is a massive MDL, and they're not even close to

14   the level of adversarial issues here.

15       I could tap her and let her give me an expert report.       You

16   all pay for that, of course, at her rates.      But I'm happy to do

17   that.

18       Or I'm happy to do something more practical, and that is I

19   am going to award a multiplier because, as I've said before,

20   this was a good result in an interesting case, and it deserves

21   the benefit of a multiplier.

22       But, you know, I'm willing to just spot the -- this is

23   just an idea -- just willing to spot the defendant on a

24   no-questions-asked basis.     I'm not ruling one way or the other.

25   I'm just saying for the sake of practicality, fine, I'll give
                                                                           9


1    them 90 percent of what they challenge.      And that way you don't

2    have to get an accountant, and I'll just use that figure for

3    the multiplier.

4        So that would be basically -- to be honest, I think that

5    would be taking your lodestar, 3.8 million, and taking it down

6    to something like 2.8 million, which is about 150,000 more than

7    the defendant says you should get.

8        So I'm not going to put you on the spot.      You can just

9    decide.   All right.   Talk to your colleagues.   But I am going

10   to award a multiplier.    And I actually think a multiplier of

11   about 2.5 is appropriate in this case.

12             MR. PEROTTI:    Yes, Your Honor.   If I could interrupt,

13   I have to say that it's not my opposing counsel's

14   responsibility that we're here today disputing.     He doesn't

15   write checks, and he's got two different -- 408 constrains me,

16   but he's got two different organizations, Fitbit and something

17   else, that he's got to deal with.    I don't envy what he's had

18   to go through in the last couple of months.

19             THE COURT:   Well, who's the other?

20             MR. MCDOWELL:   An insurer.

21             THE COURT:   Oh, okay.   All right.

22       Well, you just think it over, okay, and let me know what

23   you'd like to do.   The accountant, if you want to look her up,

24   she's in my Capacitors MDL case.    I just haven't done the order

25   yet, just haven't had time.    But it's Ms. Ip, I-P, and she was
                                                                          10


1    here about two weeks ago.      And she's the person I probably

2    would use if you want to go that route.

3        Now, on costs, it's just not clear to me why the civil

4    procedure section would apply in this case.     I mean, we've got

5    a case class in Florida, Ohio, all those other states.     I don't

6    know why Section 1033.5 would determine costs for the whole

7    case.

8            MR. MCDOWELL:    Well, I mean, I think they are brought

9    here under the CLRA claim.     And that's why we thought the --

10           THE COURT:     Well, they are, but the Florida claim is

11   totally different.   And I actually certified a Florida class,

12   and then you all took it even farther and created all these

13   other state classes, and none of those are California law.

14       I'm not seeing why -- I'm not sure the result is

15   different.   I -- as a practical matter, I don't think the FRCP

16   rule and the 1033.5 lead to particularly different results.

17   But I just thought I would give you a chance to --

18           MR. MCDOWELL:    I --

19           THE COURT:     -- tell me what I missed.

20           MR. MCDOWELL:    I think at the end of the day the

21   outcome is the same.

22           THE COURT:     Okay.   All right.   So I'm just going to

23   apply the federal rule then.     Okay?

24       Is that all right, Mr. McDowell?

25           MR. MCDOWELL:    It is, Your Honor.
                                                                            11


1               THE COURT:   Okay.   Good.

2        Are you okay with that, Mr. Perotti?

3               MR. PEROTTI:    Yes, sir.

4               THE COURT:   Okay.   So I'll just take a look at it.    I

5    mean, you know, so looking at the costs -- let's see.

6    Typically, expert witness fees are not reimbursed, so you've

7    got 146,000 in that.

8               MR. PEROTTI:    We believe that where there's a showing

9    of necessity for the expert for the fundamental underlying

10   claim that they can be reimbursed.

11              THE COURT:   I think that's true in a lot of cases.     I

12   mean, sort of the bright-line rule is you don't get your

13   experts unless I ordered you to do something.     And I didn't.

14   So I'm kind of inclined to say no to that.

15       The court reporter fees, I mean, that's all fine.      I'm not

16   sure why the defendant objected to that.

17       Photocopying is fine.

18       Mock trial and jury consulting, I don't really see any

19   case law on that one.

20       Mr. McDowell?

21              MR. MCDOWELL:   I don't think there is, but there isn't

22   an authorization for it as a recoverable cost under the

23   statute.

24              THE COURT:   That's probably --

25              MR. PEROTTI:    And our response is the statute isn't
                                                                          12


1    expressly onerous.     It's an outline of specific things plus

2    anything that's reasonable, necessary, and productive to the

3    advancement of the interests of either the party, the plaintiff

4    or defendant.

5        In this case, this is very customary in this type of a

6    case to do this, because don't forget -- you didn't forget --

7    we almost were at trial for this case.

8              THE COURT:   Oh, I do.   Yes.

9              MR. PEROTTI:    And so that's why this was done, so that

10   we had --

11             THE COURT:   That's ordering the foie gras supplement.

12   That's not just getting your main meal.    I mean, jury

13   consultants, mock trial, that's sort of the bonus course.

14             MR. PEROTTI:    Well.

15             THE COURT:   Not your meat and potatoes.   So I think

16   that one's out.

17       I'm fine with the Court, as I said, everything -- oh, the

18   travel.   I didn't -- what's the issue with travel,

19   Mr. McDowell?   Too many people?   Is that the basic?

20             MR. MCDOWELL:   Well, Your Honor, it's too many people.

21   I mean, the travel costs related to depositions is covered by

22   the statute.

23             THE COURT:   Yes.

24             MR. MCDOWELL:   But this is for them just to get to the

25   courthouse.    And the fact that they're filed in San Francisco
                                                                          13


1    when they're in Ohio, that's not something that should be on my

2    client's nickel.

3              MR. PEROTTI:   And with due respect, when we took the

4    deposition of the expert who made that opinion, he said no one

5    should get travel expenses; they should have found a California

6    lawyer.

7              THE COURT:   We're not going to go that far, but --

8              MR. PEROTTI:   No.   I think that every bit of travel

9    that we expended, if we were to take it away, that would be a

10   suggestion that you shouldn't go if you're out of state.      And

11   that's --

12             THE COURT:   Well, I'm not going to do that.   But, you

13   know, I think for deposition travel I think it should be

14   probably just two attorneys.

15       Who did you take to these depositions?

16             MR. PEROTTI:   I think we -- except for maybe one

17   deposition, we only had two attorneys.     Matter of fact, most of

18   them we only had Mr. Margolis, because they were expert

19   depositions.   And I didn't go because that was not my

20   bailiwick.

21             THE COURT:   If it's two attorneys or fewer, I don't

22   have a problem with that.

23             MR. PEROTTI:   Thank you, sir.

24             THE COURT:   Now, you said driving to the courthouse?

25   You can't do that.     Are you charging for mileage to the
                                                                          14


1    courthouse?

2             MR. MCDOWELL:   They were charging for airfare to the

3    courthouse.

4             THE COURT:   So that's just being in San Francisco.    I

5    mean, that's life.    So that's fine.

6        So if you agree that -- well, not agree because I'm just

7    telling you.   If you accept the proposition that two or fewer

8    attorneys is fine and travel to California for court

9    proceedings that are required is fine, is there anything out of

10   the 95,000 that would be left over that you would challenge?

11            MR. MCDOWELL:   If that's your ruling, no, Your Honor.

12            THE COURT:   All right.     So that's fine too.

13       So I think everything is fine except for the experts.      All

14   right?

15            MR. PEROTTI:    Yes, sir.

16            THE COURT:   I'll enter costs on that basis.

17       And you're going to let me know -- how about a week from

18   today? -- what your election is with respect to --

19            MR. PEROTTI:    The notice.

20            THE COURT:   No, fees.

21            MR. PEROTTI:    Oh, the fees.   Okay.   Yes.

22            THE COURT:   We can have an accountant do it or you can

23   accept the proposal that we just -- accept 90 percent, no

24   questions asked from the defendant.      I'm not going to say this

25   or that was wrong.
                                                                         15


1              MR. PEROTTI:    Yes, sir.

2              THE COURT:   Not going to do that.   So, you know, no

3    one could ever point to that and say anything about you.

4              MR. PEROTTI:    Absolutely.   Thank you.

5              THE COURT:   So I leave it up to you.

6        Yes, please.

7              MR. MCDOWELL:   Well, as I understand the Court's

8    ruling, I don't have -- I don't have a say in this matter.

9              THE COURT:   You do, but either you're going to get a

10   forensic accounting or I'm accepting nine out of ten of your

11   objections.

12             MR. MCDOWELL:   I understand, Your Honor.

13             THE COURT:   Which is a higher acceptance rate than any

14   other lawyer ever gets in federal court.     So, either way, you

15   win, I think.   But if you don't think that, you can let me

16   know.

17             MR. MCDOWELL:   Well, I mean, I would like to be heard

18   on the multiplier if the Court --

19             THE COURT:   Well, that's fine.   We can do that in a

20   minute.   But what about just that -- is there anything on that

21   proposition that gives you heartburn?

22             MR. MCDOWELL:   No, Your Honor.

23             THE COURT:   Okay.   Now, let's talk about the

24   multiplier.   Go ahead.

25             MR. MCDOWELL:   Well, Your Honor, I don't think this is
                                                                           16


1    a case that a multiplier is, in fact, appropriate.       This is --

2    I mean, at the end of the day, given what the claim rate was,

3    and the benefit, I just don't see it being an extraordinary

4    case.

5           It's certainly not an extraordinary case with the Court

6    increasing the multiplier from what the plaintiffs have asked

7    for.    I think the case law is pretty clear that this isn't --

8    you know, it has to be something rare and exceptional, and I

9    don't think this is.

10          This is a case of a dispute about an advertisement and the

11   claims about a product.    Yes, it was litigated.   It was

12   litigated hard.   We saw this court a fair number of times.     But

13   I don't think there was anything more than that.

14          That fee and that request is being paid as a result of the

15   hourly rates of the counsel who are involved here, and they're

16   being well compensated for it.    So I just don't see the basis

17   for it.   I don't see that it's consistent with the standard of

18   an extraordinary result.   And I don't see the basis for that --

19             THE COURT:   Okay.   All right.   Thank you.

20          Mr. Perotti.

21             MR. PEROTTI:   Your Honor, I don't have much to add

22   other than what you already indicated, and that is this was an

23   extraordinary result.    We didn't reinvent the wheel.    There was

24   no wheel.   This had never been done before.

25          This concept has never been tried before.    And as a result
                                                                       17


1    of having my co-counsel, who was good with expert witnesses and

2    technical engineering matters, we managed to figure out some

3    things that even the Fitbit people weren't able to figure out.

4        We identified issues about actigraphy and accelerometers

5    and things that -- there was a de facto injunction here.

6    Because of what we did, they changed their product, and they

7    don't do this anymore the way they used to.

8        And that was a really, really good result for these people

9    because these people were getting a product that -- at the very

10   beginning, once we went through 170,000 documents, we found the

11   memo where their own people, the most important one of their

12   own people, their own scientist said, This does not do what

13   we're saying it does.

14       And the only way we figured that out was starting from the

15   very beginning and figuring out exactly how actigraphy worked.

16   And that's why we had to have so many experts and so many --

17   this was not something very simple at all.

18           THE COURT:   It was high risk, in other words.

19           MR. PEROTTI:    It was not only high risk, it was

20   time-consuming, and it was inventive and creative and novel and

21   all the other things the Court indicates in the Ninth Circuit

22   and all the other circuits are the determinates of multipliers.

23       And we believe that with a cutdown in hours, that Your

24   Honor's suggestion of the multiplier you mentioned would be

25   very fair as an outcome in this case because of -- and, again,
                                                                          18


1    it's not Dave's fault, it's not my fault that the class members

2    didn't participate.     But they certainly had an opportunity.

3           And if you look at the standard in the Ninth Circuit where

4    you talk about constructive common fund benchmarks, we ended up

5    getting to those same numbers using that standard.

6           And in the Ninth Circuit, the Court not only goes with

7    25 percent, in some of the cases they have gone farther than

8    25 percent.   They have gone, in Vizcaino and Johnson,

9    28 percent, 30 percent.

10          If you look at the value available to these people,

11   that's -- that's a guideline.    And that is exactly what we

12   achieved.

13              THE COURT:   Well, you know none of this is final until

14   we get the whole fees thing worked out.    But my view is the

15   claims -- the claims rate is of concern to me, but that is not

16   an issue that goes to fees.    It goes to the potential overall

17   victory.

18          And what has been striking to me was plaintiffs recovered

19   $12.50 per claimant with a prediction that 15 would be the home

20   run at trial.   I mean, I very rarely see cases that get that

21   close to the maximum outer recovery obtained only after jury

22   trial.

23              MR. PEROTTI:   With nothing taken out, we think, is the

24   key.   12.50, no attorneys' fees are taken out, no costs are

25   taken out, no notice is taken out.    They get the whole --
                                                                          19


1              THE COURT:   Well, and I was going to say the

2    settlement itself -- and I compliment both sides, as I did last

3    time because it takes two to get these things done -- resulted

4    in the change in the technology or at least was associated with

5    the change in the technology and the fact that every dollar

6    goes to the pockets of the injured people --

7              MR. PEROTTI:   Yes, sir.

8              THE COURT:   -- with all of this ancillary --

9    attorneys' fees and incentive awards, which I'll get to in a

10   moment, all ancillary to that.    So it was a pretty outstanding

11   result.

12       And I see a lot of these, and I know what my benchmark is,

13   and this is definitely at the high end of the bell curve.

14             MR. PEROTTI:   Thank you, sir.

15             THE COURT:   And it is within the bounds of

16   constructive common funds multipliers and cross-check --

17             MR. PEROTTI:   Yes.

18             THE COURT:   -- with a percentage of recovery.   So I'm

19   pretty much probably going to stick with that.

20       But, you know, let's get all this done, and I'll give you

21   my final word when we get that.      We have the final approval to

22   work out.

23       You know, on incentive fees, I have a long and strong

24   opposition to them, but in this case this is the first time

25   where the fees did not come out of a common fund.
                                                                        20


1        So given that factor, it's not going to take money out of

2    any other class members' pockets, I am fine with the unopposed

3    request of $5,000 each for plaintiffs Brickman and Clingman,

4    and then $500 for the remaining seven named plaintiffs.

5             MR. PEROTTI:    Thank you, sir.

6             THE COURT:   I'll put that in there as well.

7        And you two just work out timelines and everything else.

8    Okay?   And I really encourage you to think creatively on how to

9    juice it up for the claims rate.

10            MR. PEROTTI:    Thank you very much.

11            THE COURT:   There's no restrictions on that.   You

12   don't have to write like a lawyer.

13            MR. PEROTTI:    Yes, sir.

14            THE COURT:   All right.     Thank you.

15            MR. PEROTTI:    Thank you very much.

16            MR. MCDOWELL:   Thank you, Your Honor.

17       (At 12:01 p.m. the proceedings were adjourned.)

18                               - - - - -

19

20

21

22

23

24

25
1

2

3                       CERTIFICATE OF REPORTER

4            I certify that the foregoing is a correct transcript

5    from the record of proceedings in the above-entitled matter.

6    DATE: Friday, August 2, 2019

7

8

9

10           ______________________________________________

11           Katherine Powell Sullivan, CSR #5812, RMR, CRR
                           U.S. Court Reporter
12

13

14

15

16

17

18

19

20

21

22

23

24

25
